Name: 81/122/EEC: Council Decision of 17 February 1981 replacing a member of the Advisory Committee on Freedom of Movement for Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-03-12

 Avis juridique important|31981D012281/122/EEC: Council Decision of 17 February 1981 replacing a member of the Advisory Committee on Freedom of Movement for Workers Official Journal L 067 , 12/03/1981 P. 0030 - 0030****( 1 ) OJ NO L 257 , 15 . 10 . 1968 , PP . 8 AND 9 . COUNCIL DECISION OF 17 FEBRUARY 1981 REPLACING A MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS ( 81/122/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1612/68 OF 15 OCTOBER 1968 ON FREEDOM OF MOVEMENT OF WORKERS WITHIN THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 27 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 17 MARCH 1980 APPOINTING , FOR THE PERIOD ENDING ON 16 MARCH 1982 , MEMBERS AND ALTERNATE MEMBERS TO THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS , WHEREAS , FOLLOWING THE RESIGNATION OF DR STOEVE , OF WHICH THE COUNCIL WAS NOTIFIED ON 27 JANUARY 1981 , A MEMBER ' S SEAT HAS FALLEN VACANT ON THE ABOVEMENTIONED COMMITTEE IN THE GOVERNMENTS ' REPRESENTATIVES CATEGORIES ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 27 JANUARY 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE DR DIETER HOEMIG IS HEREBY APPOINTED A MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS IN PLACE OF DR E . STOEVE FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 16 MARCH 1982 . DONE AT BRUSSELS , 17 MARCH 1981 . FOR THE COUNCIL THE PRESIDENT D . F . VAN DER MEI